DETAILED ACTION
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim and indefinite, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 12 is objected to because of the following informalities:  “the printed patch” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berns et al. (2005/0094169).

Regarding claim 12, Berns teaches a method for determining a total colorant limit for printing images, comprising:
creating a set of virtual sample patches on a first print media, the set of virtual sample patches including virtual sample patches to be applied to a first print media at different total colorant values (fig. 2, S15, [0065], [0089]);
determining a grain value for each of the virtual sample patches in the set of virtual sample patches, the grain value being based on a visual contrast sensitivity function computed for the virtual sample patch (fig. 2, S30, [0075], [0077], note that graininess index GI is calculated. Note that the embodiment according to figure 34, [0261]-[0273],is being used as the method for determining the graininess GI. In that embodiment, the patches are actually printed out, and the graininess is determined based on a contrast sensitivity function); and
determining a total colorant limit for the first print media, as a function of the total colorant values and corresponding grain values for the virtual sample patches in the set, wherein the total colorant limit is a total colorant value which corresponds to a grain value which does not exceed a threshold grain value for the first print media (fig. 2, S40, [0062], [0114], Note that the ink amounts calculated, i.e., total colorant, is necessarily a function of the colorant values and calculated so as not to exceed certain color limits). 
Embodiment 1 of Berns disclosure cited above teaches virtual sample patches that are not actually printed out onto the first print media. However, at Embodiment 14, Berns teaches wherein creating virtual sample patches and printing out actually prints of the sample patches are obvious variants ([0261]). Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to actually print out the virtual sample patches of Embodiment 1, as suggested by Embodiment 14, so as to print the patches onto the first print media, sense that print media and determine total colorant limits as disclosed in the Embodiment 1 of Berns. 

Regarding claim 13, Berns teaches the method of claim 12, further comprising:
receiving a print job to be printed, the print job including at least one page image; and
computing colorant values for printing pixels of the at least one page image, wherein the colorant values are computed such that they do not exceed the total colorant value (see fig. 32, [0234]-[0241], Note that a print hob is necessarily received, and the control method meeting all of the limitations of claim 12 is used to guide the printing of the print job).

Regarding claim 14, Berns teaches the method of claim 13, further comprising generating a color profile based on a total colorant limit for the first print media and wherein computing colorant values is performed with the color profile (see fig. 2, Note that this is completed in S40).

Regarding claim 15, Berns teaches the method of claim 12, wherein determining of the grain value for each of the printed patches in the set of printed patches is performed on a captured image of the printed test patches (fig, 34, S605, [0261]-[0273]).

Regarding claim 16, Berns teaches the method of claim 12, wherein the determining of the grain value comprises computing an integrated function of the visual contrast sensitivity function computer for a respective pair of frequency components determined for the test patch, each frequency component in a pair representing a frequency of halftone dots in a respective direction ([0264]-[0272], Note that integration is completed by using the Fourier transform on the CSF for a number of frequency components that each represent a halftone dot).

Regarding claim 17, Berns teaches the method of claim 16, wherein the integrated function is also a function of lightness of a respective patch ([0264]-[0272], Note that the integrated function has a luminance component).

Regarding claim 19, Berns teaches the method of claim 13, wherein the threshold grain value is determined from human observations (Note that this could mean anything. Note that the disclosure provides for both scanning of patches and human evaluation of patches).

Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berns as applied to claim 1 above, and further in view of Honsinger et al. (2003/0035564).

Regarding claim 21, Berns teaches the method of claim 13. Berns does not teach wherein the contrast sensitivity function has an amplitude A(f) which is a non-linear function of at least one variable f, where f is a frequency in cycles/degree of a field of vision of an eye. Honsinger teaches this (Honsinger, see fig. 2, Note that function 1/CSF is the inverse of a non-linear amplitude function of frequency). It would have been obvious to one of ordinary skill in the art at the time of invention to use the contrast sensitivity function disclosed by Honsinger instead of that disclosed by Berns because doing so would amount to the substitution of one known CSF for another to obtain predictable results. In other words, at the time of invention there were a multitude of usable CSFs for modeling the human visual system, and to choose one instead of another would have amounted to a simple engineering choice.

Regarding claim 22, Berns in view of Honsinger teaches the method of claim 21, wherein patches are printed with halftone dots (Honsinger, Abstract, note that printing the images is necessarily done with half-tone dots), wherein the amplitude non-linear function is as claimed (Honsinger, [0056]), and wherein the amplitude is a function of the frequencies in the process and cross process directions, respectively (Honsinger, [0053]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853